DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 19-32, 37-42, and 44-48 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-2, 4-5, 19-21, 23-24, 26-27, 29-31, 37-41, and 44-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier et al. US (2013/0039284) in view of KOIVISTO et al. US (2013/0114428), further in view of Etemad et al. US (2013/0343317), further in view of Seo et al. US (2013/0279361), and further in view of Nory et al. US (2014/0036747). 

Regarding Claim 1, Marinier discloses a communication method performed by a user equipment (UE) (see Fig. 1A, WTRUs 102 & Para [0022]), the method comprising: 

receiving a first message (see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling) comprising a number of parameters, (see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of uplink (UL) grants and associated UL parameters, downlink (DL) assignments and associated (DL) parameters…any other associated parameters, and/or any combination of the above mentioned parameters & [0091] i.e., In an example, the set of antenna ports used for transmission of the E-PDCCH may be a function of another parameter such as the cell identity. A WTRU may perform a plurality of E-PDCCH reception attempts for a set of candidate antenna ports & [0092-0094] i.e., In an example, the transmitter/eNB may utilize, and the receiver/WTRU may determine, a set of one or more antenna ports that are associated with an E-PDCCH transmission. The number and/or identity of the antenna ports used for E-PDCCH transmission may depend on one or more parameters).   

The number of parameters comprising information on a location of a Channel State Information Reference Signal (CSI-RS), (see Para [0105] i.e., parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration, [0123] i.e., CSI-RS configuration for the WTRU & [0175])

Receiving Downlink Control Information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, (see Fig. 4 & Para [0072] i.e., DCI formats used in the legacy PDCCH, [0177-0178] i.e., DCI format, [0184-0185], & [0200])

receiving data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe, (see Fig. 4 i.e., PDSCH region (i.e., “data”) of subframe & Para’s [0054] i.e., A WTRU may utilize received DM-RSs in order to receive its downlink PDSCH data & [0071] i.e., physical resource blocks (PRBs) [0129] i.e., subframes where such CSI-RS are transmitted, [0177], [0184-0185] i.e., the WTRU may attempt to decode the candidate E-PDCCH using at least one of an assumed DCI format & [0202] i.e., possible DCI formats assumed by the WTRU when attempting to decode the E-PDCCH…For example, the location of the E-PDCCH region may be dependent on the presence of certain signals such as CSI-RS & [0229] i.e., For example, the set of characteristics that may be determined in order to properly decode and receive the PDSCH may be location of the PDSCH candidate/region in the resource grid (e.g., frequency allocation and related information)).   

Marinier does not disclose receiving a first message comprising sets of parameters; each of the sets of parameters comprising information on configuration of a zero-power Channel State Information Reference Signal (CSI-RS). However the limitations would be rendered obvious in view of KOIVISTO et al. US (2013/0114428).

KOIVISTO discloses receiving a first message comprising sets of parameters (see Fig. 2 i.e., steps S2-S3 Determine CoMP Measurement Sets (Non-Zero CSI-RS Configurations) (i.e., “sets of parameters”), [0085] & Para’s [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e., (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration & [0126] i.e., The UE receives from the eNB via higher layer signaling (RRC) (i.e., “first message”) multiple non-zero-power CSI-RS configurations). 

each of the sets of parameters (see Fig. 2 i.e., CoMP Measurement SETS S2) comprising information on a zero-power Channel State Information Reference Signal (CSI-RS) (see Fig. 2 i.e., S3, CSI-RS CONFIGURATIONS/CoMP SCHEMES), (see Para [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e. (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration)

receiving data using radio resources on a physical downlink shared channel (PDSCH), (see Para’s [0019] & [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations…DL transmission comprises data and control channels (such as the PDSCH or PDCCH)). 

KOIVISTO suggests based on the received CSI-RS configuration, the UE reports the best CoMP scheme to optimize system throughput (see Fig. 2, steps S10-S11 & Para’s [0070] & [0097] & [0101-0104] i.e., the system throughput can thus be optimized based on/using that reported value and CoMP scheme to which it pertains).  



The combination of Marinier in view of KOIVISTO does not disclose receiving a first message comprising a predetermined number of sets of parameters, each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS); receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, indicating a first set of parameters among the predetermined number of sets of parameters. However the claim features would be rendered obvious in view of Etemad et al. US (2013/0343317).

Etemad discloses receiving a first message (see Para [0033] i.e., RRC signaling) comprising a predetermined number (see Para’s [0034] & [0042] i.e., predetermined maximum number of transmission points within the CoMP Measurement Set for which the UE 108 reports the CSI-RS feedback to the eNB 104…the maximum number may be determined by the eNB 104 and may be included in the CSI-RS parameters transmitted to the UE 108 by the eNB 104) of sets of parameters, (see Para’s [0025] i.e., In various embodiments, the CoMP management module 340 of the eNB 104 may transmit channel state information (CSI) reference signal (RS) parameters to the UE 108 for individual transmission points of a CoMP Measurement Set (i.e., “sets of parameters”) including a plurality of transmission points, [0029], [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling (i.e., “first message”). The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters & [0034] i.e., In some embodiments, the CSI-RS parameters may be included in CoMP configuration parameters which may also include cell-specific parameters and/or a maximum number of transmission points (e.g., CSI-RS resources) for which CSI feedback will be reported, [0035-0038] i.e., The eNB 104 may assign an index to the individual transmission points for which the eNB 104 sends the CSI-RS parameters (i.e., “sets of parameters”)…transmission points included in the CoMP Measurement Set…In this case, the UE 108 may already have the CoMP configuration parameters for the CoMP measurement Set (i.e., “sets of parameters”). The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the transmission points included in the CoMP measurement set. In some embodiments, the transmission may be a MAC-CE transmission and/or an RRC transmission. The transmission may include the indexes of the individual transmission points (i.e., CSI-RS resources) included in the CoMP measurement Set (i.e., “sets of parameters”), [0039-0041] i.e., feedback based on CoMP configuration parameters for the transmission points of the CoMP measurement Set, [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0053] i.e., The parameters may be sent, for example, by RRC signaling, & [0057] i.e., RRC transmission).

each of the predetermined number of sets of parameters (see Para’s [0025], [0033-0034], & [0042]) comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS), (see Para’s [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters (i.e., “location”), zero-power CSI-RS configuration parameters (i.e., “location”)…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements, [0038] i.e., CSI-RS resources (i.e., “location”) included in the CoMP measurement set, & [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) (i.e., “location”) may be needed to enable correct decoding of PDSCH). 

Receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0047] i.e., DCI message sent to the UE on the PDCCH will be in a first subframe). 

indicating a first set of parameters among the predetermined number of sets of parameters; (see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE for individual transmission points, [0033] i.e., CSI-RS resource configuration parameters, [0042] i.e., predetermined maximum number & [0046-0048] i.e., In some embodiments, a CoMP cell indication field (CSIF) (i.e., “identifier”) may be used to notify the UE 108 of the one or more transmission points (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”)  that are scheduled for transmission to the UE 108. For example, the CSIF (i.e., “identifier”) may be included in a downlink control information (DCI) message sent to the UE on the PDCCH. The CSIF may use the same index configured for the CoMP Measurement Set to indicate which of the activated transmission points (e.g., cells and/or CSI-RS resources) (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”) are scheduled for transmission on the PDSCH).

And receiving data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH).

see Para’s [0003], [0025], [0033], [0042] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the CoMP measurement sets which include CSI-RS configuration information  disclosed in Marinier in view of KOIVISTO to include zero-power CSI-RS configuration information of the CoMP measurement sets signaled to the UE as disclosed in Etemad because the motivation lies in Etemad that  zero-power CSI-RS configuration parameters are used for interference measurements performed by the UE for determining optimal transmission points of a CoMP set for the UE. 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE such as parameters of a respective zero-power CSI-RS configuration, (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, and further in view of Etemad does not 

Seo discloses a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including a CSI-RS location, (see Para’s [0080] i.e., an eNB may signal a CSI-RS location, periodicity, and the number of antenna ports, for each CSI-RS configuration information (i.e., “parameters”), [0112-0113] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH…To this end, a new field for signaling CSI-RS configuration information may be added to an existing DCI format & [0114] i.e., 2-bit field may be defined in the DCI format for indicating the CSI-RS configuration information). 

(Seo suggests dynamically signaling any CSI-RS configuration information which should be used during CSI reporting among CSI-RS configuration information RRC-signaled through a DCI format (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters for a zero-power CSI-RS configuration indicated to the UE for performing CSI feedback as disclosed in Marinier in view of KOIVISTO, and further in view of Etemad to be indicated using the identifier of the DCI disclosed in Seo who discloses signaling to a UE, a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including the CSI-RS location 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE for determining the location of the zero-power CSI-RS of the first set of parameters in a subframe (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo does not disclose the claim feature of determining a first set of radio resources on the physical downlink shared channel (PDSCH) in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe and receiving data using the first set of radio resources on a PDSCH in the first subframe. However the claim feature would be rendered obvious in view of Nory et al. US (2014/0036747). 

see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043] i.e., Another example of a downlink channel that can be carried in the sub-frame 400 is the PDSCH, [0045], & [0080] i.e., In one implementation, the signal from the network is a message that explicitly indicates parameters relevant for receiving PDSCH…For example, the parameters can include DMRS antenna ports based on which PDSCH is received in the second default transmission mode, and/or, information indicating zero power CSI-RS RE locations based on which the UE determines the REs (i.e., “first set of radio resources”) used for receiving the PDSCH).  

and receiving data using the first set of radio resources on a PDSCH in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043], [0045], & [0080]). 
see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters among the predetermined number of sets of parameters indicated to the UE for determining the location of the zero-power CSI-RS of the first set of parameters in a subframe as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo to determine a first set of radio resources on a PDSCH in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe as disclosed in Nory because the motivation lies in Nory for properly receiving the PDSCH based on information indicating zero-power CSI-RS RE locations which is used by the UE for determining the REs used for properly receiving the PDSCH. 

Regarding Claim 2, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 1, wherein the DCI on the PDCCH is related to semi persistent scheduling (SPS) activation, (Marinier, see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of semi-persistent scheduling (SPS) activations and/or releases).  

Regarding Claim 4, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim Marinier, see Para’s [0115] & [0120] i.e., bitmap). 

Regarding Claim 5, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 1, wherein the predetermined number of sets of parameters (Etemad, see Para [0042] i.e., predetermined maximum number) comprise a second set of parameters (see Para’s [0025] i.e., CSI-RS parameters to the UE 108 for individual transmission points of a CoMP measurement set including a plurality of transmission points will include a second set of parameters for another transmission point & [0033] i.e., CSI-RS parameters), the second set of parameters comprises information on another location of another zero-power CSI-RS (Etemad, see Para’s [0025] & [0033]) , and the location of the zero-power CSI-RS is different from the another location of the another zero-power CSI-RS, (Etemad, see Para’s [0025], [0027] i.e., different transmission points, & [0033] i.e., CSI-RS resource configuration parameters may include subframe offset…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements & [0046] i.e., the order of PDSCH mapping within PRB may be different for different cells) 

Regarding Claim 19, Marinier discloses a communication method performed by a base station (see Fig. 1A, base station 114a & Para [0023]) the method comprising: 

see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling) comprising a number of parameters to a user equipment, (see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of uplink (UL) grants and associated UL parameters, downlink (DL) assignments and associated (DL) parameters…any other associated parameters, and/or any combination of the above mentioned parameters & [0091] i.e., In an example, the set of antenna ports used for transmission of the E-PDCCH may be a function of another parameter such as the cell identity. A WTRU may perform a plurality of E-PDCCH reception attempts for a set of candidate antenna ports & [0092-0094] i.e., In an example, the transmitter/eNB may utilize, and the receiver/WTRU may determine, a set of one or more antenna ports that are associated with an E-PDCCH transmission. The number and/or identity of the antenna ports used for E-PDCCH transmission may depend on one or more parameters).   

The number of parameters comprising information on a location of a Channel State Information Reference Signal (CSI-RS), (see Para [0105] i.e., parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration, [0123] i.e., CSI-RS configuration for the WTRU & [0175])

transmitting Downlink Control Information (DCI) on a physical downlink control channel (PDCCH) to the UE in a first subframe, (see Fig. 4 & Para [0072] i.e., DCI formats used in the legacy PDCCH, [0177-0178] i.e., DCI format, [0184-0185], & [0200])
see Fig. 4 i.e., PDSCH region (i.e., “data”) of subframe & Para’s [0054] i.e., A WTRU may utilize received DM-RSs in order to receive its downlink PDSCH data & [0071] i.e., physical resource blocks (PRBs), [0129] i.e., subframes where such CSI-RS are transmitted, [0177], [0184-0185] i.e., the WTRU may attempt to decode the candidate E-PDCCH using at least one of an assumed DCI format & [0202] i.e., possible DCI formats assumed by the WTRU when attempting to decode the E-PDCCH…For example, the location of the E-PDCCH region may be dependent on the presence of certain signals such as CSI-RS & [0229] i.e., For example, the set of characteristics that may be determined in order to properly decode and receive the PDSCH may be location of the PDSCH candidate/region in the resource grid (e.g., frequency allocation and related information)).   

Marinier does not disclose transmitting a first message comprising sets of parameters; each of the sets of parameters comprising information on configuration of a zero-power Channel State Information Reference Signal (CSI-RS). However the limitations would be rendered obvious in view of KOIVISTO et al. US (2013/0114428).

KOIVISTO discloses transmitting a first message comprising sets of parameters (see Fig. 2 i.e., steps S2-S3 Determine CoMP Measurement Sets (Non-Zero CSI-RS Configurations) (i.e., “sets of parameters”), [0085] & Para’s [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e., (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration & [0126] i.e., The UE receives from the eNB via higher layer signaling (RRC) (i.e., “first message”) multiple non-zero-power CSI-RS configurations). 

each of the sets of parameters (see Fig. 2 i.e., CoMP Measurement SETS S2) comprising information on a zero-power channel State Information Reference Signal (CSI-RS), (see Fig. 2 i.e., S3, CSI-RS CONFIGURATIONS/CoMP SCHEMES), (see Para [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e. (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration).

transmitting data using radio resources on a physical downlink shared channel (PDSCH), (see Para’s [0019] & [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations…DL transmission comprises data and control channels (such as the PDSCH or PDCCH)). 

KOIVISTO suggests based on the received CSI-RS configuration, the UE reports the best CoMP scheme to optimize system throughput (see Fig. 2, steps S10-S11 & Para’s [0070] & [0097] & [0101-0104] i.e., the system throughput can thus be optimized based on/using that reported value and CoMP scheme to which it pertains).  


The combination of Marinier in view of KOIVISTO does not disclose transmitting a first message comprising a predetermined number of sets of parameters to a UE, each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS); transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) to the UE in a first subframe, and indicating a first set of parameters among the predetermined number of sets of parameters;. However the claim features would be rendered obvious in view of Etemad et al. US (2013/0343317).

Etemad discloses transmitting a first message (see Para [0033] i.e., RRC signaling) comprising a predetermined number (see Para’s [0034] & [0042] i.e., predetermined maximum number of transmission points within the CoMP Measurement Set for which the UE 108 reports the CSI-RS feedback to the eNB 104…the maximum number may be determined by the eNB 104 and may be included in the CSI-RS parameters transmitted to the UE 108 by the eNB 104) of sets of parameters, (see Para’s [0025] i.e., In various embodiments, the CoMP management module 340 of the eNB 104 may transmit channel state information (CSI) reference signal (RS) parameters to the UE 108 for individual transmission points of a CoMP Measurement Set (i.e., “sets of parameters”) including a plurality of transmission points, [0029], [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling (i.e., “first message”). The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters & [0034] i.e., In some embodiments, the CSI-RS parameters may be included in CoMP configuration parameters which may also include cell-specific parameters and/or a maximum number of transmission points (e.g., CSI-RS resources) for which CSI feedback will be reported, [0035-0038] i.e., The eNB 104 may assign an index to the individual transmission points for which the eNB 104 sends the CSI-RS parameters (i.e., “sets of parameters”)…transmission points included in the CoMP Measurement Set…In this case, the UE 108 may already have the CoMP configuration parameters for the CoMP measurement Set (i.e., “sets of parameters”). The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the transmission points included in the CoMP measurement set. In some embodiments, the transmission may be a MAC-CE transmission and/or an RRC transmission. The transmission may include the indexes of the individual transmission points (i.e., CSI-RS resources) included in the CoMP measurement Set (i.e., “sets of parameters”), [0039-0041] i.e., feedback based on CoMP configuration parameters for the transmission points of the CoMP measurement Set, [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0053] i.e., The parameters may be sent, for example, by RRC signaling, & [0057] i.e., RRC transmission).

each of the predetermined number of sets of parameters (see Para’s [0025], [0033-0034], & [0042]) comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS), (see Para’s [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters (i.e., “location”), zero-power CSI-RS configuration parameters (i.e., “location”)…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements, [0038] i.e., CSI-RS resources (i.e., “location”) included in the CoMP measurement set, & [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) (i.e., “location”) may be needed to enable correct decoding of PDSCH). 

transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) to the UE in a first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0047] i.e., DCI message sent to the UE on the PDCCH will be in a first subframe). 

indicating a first set of parameters among the predetermined number of sets of parameters; (see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE for individual transmission points, [0033] i.e., CSI-RS resource configuration parameters, [0042] i.e., predetermined maximum number & [0046-0048] i.e., In some embodiments, a CoMP cell indication field (CSIF) (i.e., “identifier”) may be used to notify the UE 108 of the one or more transmission points (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”)  that are scheduled for transmission to the UE 108. For example, the CSIF (i.e., “identifier”) may be included in a downlink control information (DCI) message sent to the UE on the PDCCH. The CSIF may use the same index configured for the CoMP Measurement Set to indicate which of the activated transmission points (e.g., cells and/or CSI-RS resources) (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”) are scheduled for transmission on the PDSCH).

And transmitting data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH).

see Para’s [0003], [0025], [0033], [0042] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the CoMP measurement sets which include CSI-RS configuration information  disclosed in Marinier in view of KOIVISTO to include zero-power CSI-RS configuration information of the CoMP measurement sets signaled to the UE as disclosed in Etemad because the motivation lies in Etemad that  zero-power CSI-RS configuration parameters are used for interference measurements performed by the UE for determining optimal transmission points of a CoMP set for the UE. 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE such as parameters of a respective zero-power CSI-RS configuration, (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, and further in view of Etemad does not 

Seo discloses a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including a CSI-RS location, (see Para’s [0080] i.e., an eNB may signal a CSI-RS location, periodicity, and the number of antenna ports, for each CSI-RS configuration information (i.e., “parameters”), [0112-0113] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH…To this end, a new field for signaling CSI-RS configuration information may be added to an existing DCI format & [0114] i.e., 2-bit field may be defined in the DCI format for indicating the CSI-RS configuration information). 

(Seo suggests dynamically signaling any CSI-RS configuration information which should be used during CSI reporting among CSI-RS configuration information RRC-signaled through a DCI format (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters for a zero-power CSI-RS configuration indicated to the UE for performing CSI feedback as disclosed in Marinier in view of KOIVISTO, and further in view of Etemad to be indicated using the identifier of the DCI disclosed in Seo who discloses signaling to a UE, a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including the CSI-RS location 

While the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo discloses wherein the first message (Etemad, see Para [0033] i.e., CSI-RS parameters via RRC signaling) and the DCI (Seo, see Para’s [0080] & [0112-0114] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH) are used for indicating the first set of parameters among the predetermined number of sets of parameters to the UE for allowing the UE to determine the location of the zero-power CSI-RS of the first set of parameters in a subframe (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo does not disclose the claim feature of determining a first set of radio resources on the physical downlink shared channel (PDSCH) in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe and 

Nory discloses determining a first set of radio resources on the physical downlink shared channel (PDSCH) in a first subframe based on the information on the location of a zero-power CSI-RS in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043] i.e., Another example of a downlink channel that can be carried in the sub-frame 400 is the PDSCH, [0045], & [0080] i.e., In one implementation, the signal from the network is a message that explicitly indicates parameters relevant for receiving PDSCH…For example, the parameters can include DMRS antenna ports based on which PDSCH is received in the second default transmission mode, and/or, information indicating zero power CSI-RS RE locations based on which the UE determines the REs (i.e., “first set of radio resources”) used for receiving the PDSCH).  

and transmitting data using the first set of radio resources on a PDSCH in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043], [0045], & [0080]

(Nory suggests information indicating zero-power CSI-RS RE locations is used by the UE for determining the REs used for properly receiving the PDSCH (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first message and the DCI used for indicating the first set of parameters among the predetermined number of sets of parameters indicated to the UE for allowing the UE to determine the location of the zero-power CSI-RS of the first set of parameters in a subframe as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo to be used to determine a first set of radio resources on a PDSCH in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe as disclosed in Nory because the motivation lies in Nory for properly receiving the PDSCH based on information indicating zero-power CSI-RS RE locations which is used by the UE for determining the REs used for properly receiving the PDSCH. 

Regarding Claim 20, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the operation method of claim 19, wherein the DCI on the PDCCH is related to semi persistent scheduling (SPS) Marinier, see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of semi-persistent scheduling (SPS) activations and/or releases).  

Regarding Claim 21, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 19, wherein the first set of parameters allow the UE to receive the data (KOIVISTO, see Para [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations) and the information, in the first set of parameters, on the location of the zero-power CSI-RS allows the UE to measure the channel conditions (Etemad, see Para’s [0033-0036]).  

Regarding Claim 23, Marinier discloses a communication apparatus for a user equipment (UE) (see Fig. 1B), the apparatus comprising: a circuitry (see Fig. 1B, 130), wherein the circuitry, is configured to: (see Fig. 1B & Para’s [0033-0041]): cause the UE to receive a first message (see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling) comprising a number of parameters, (see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of uplink (UL) grants and associated UL parameters, downlink (DL) assignments and associated (DL) parameters…any other associated parameters, and/or any combination of the above mentioned parameters & [0091] i.e., In an example, the set of antenna ports used for transmission of the E-PDCCH may be a function of another parameter such as the cell identity. A WTRU may perform a plurality of E-PDCCH reception attempts for a set of candidate antenna ports & [0092-0094] i.e., In an example, the transmitter/eNB may utilize, and the receiver/WTRU may determine, a set of one or more antenna ports that are associated with an E-PDCCH transmission. The number and/or identity of the antenna ports used for E-PDCCH transmission may depend on one or more parameters).   

The number of parameters comprising information on a location of a Channel State Information Reference Signal (CSI-RS), (see Para [0105] i.e., parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration, [0123] i.e., CSI-RS configuration for the WTRU & [0175])

Cause the UE to receive Downlink Control Information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, (see Fig. 4 & Para [0072] i.e., DCI formats used in the legacy PDCCH, [0177-0178] i.e., DCI format, [0184-0185], & [0200])

Cause the UE to receive data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe, (see Fig. 4 i.e., PDSCH region (i.e., “data”) of subframe & Para’s [0054] i.e., A WTRU may utilize received DM-RSs in order to receive its downlink PDSCH data & [0071] i.e., physical resource blocks (PRBs) [0129] i.e., subframes where such CSI-RS are transmitted, [0177], [0184-0185] i.e., the WTRU may attempt to decode the candidate E-PDCCH using at least one of an assumed DCI format & [0202] i.e., possible DCI formats assumed by the WTRU when attempting to decode the E-PDCCH…For example, the location of the E-PDCCH region may be dependent on the presence of certain signals such as CSI-RS & [0229] i.e., For example, the set of characteristics that may be determined in order to properly decode and receive the PDSCH may be location of the PDSCH candidate/region in the resource grid (e.g., frequency allocation and related information)).   

Marinier does not disclose receiving a first message comprising sets of parameters; each of the sets of parameters comprising information on configuration of a zero-power Channel State Information Reference Signal (CSI-RS). However the limitations would be rendered obvious in view of KOIVISTO et al. US (2013/0114428).

KOIVISTO discloses receiving a first message comprising sets of parameters (see Fig. 2 i.e., steps S2-S3 Determine CoMP Measurement Sets (Non-Zero CSI-RS Configurations) (i.e., “sets of parameters”), [0085] & Para’s [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e., (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration & [0126] i.e., The UE receives from the eNB via higher layer signaling (RRC) (i.e., “first message”) multiple non-zero-power CSI-RS configurations). 

see Fig. 2 i.e., CoMP Measurement SETS S2) comprising information on a zero-power Channel State Information Reference Signal (CSI-RS) (see Fig. 2 i.e., S3, CSI-RS CONFIGURATIONS/CoMP SCHEMES), (see Para [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e. (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration)

receiving data using radio resources on a physical downlink shared channel (PDSCH), (see Para’s [0019] & [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations…DL transmission comprises data and control channels (such as the PDSCH or PDCCH)). 

KOIVISTO suggests based on the received CSI-RS configuration, the UE reports the best CoMP scheme to optimize system throughput (see Fig. 2, steps S10-S11 & Para’s [0070] & [0097] & [0101-0104] i.e., the system throughput can thus be optimized based on/using that reported value and CoMP scheme to which it pertains).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the higher layer RRC signaling including the PDCCH signaled to the UE for CSI-RS configuration as disclosed in Marinier to include the plurality of CoMP measurement sets signaled to the user using RRC as disclosed in KOIVISTO who 

The combination of Marinier in view of KOIVISTO does not disclose receiving a first message comprising a predetermined number of sets of parameters, each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS); receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, indicating a first set of parameters among the predetermined number of sets of parameters. However the claim features would be rendered obvious in view of Etemad et al. US (2013/0343317).

Etemad discloses receiving a first message (see Para [0033] i.e., RRC signaling) comprising a predetermined number (see Para’s [0034] & [0042] i.e., predetermined maximum number of transmission points within the CoMP Measurement Set for which the UE 108 reports the CSI-RS feedback to the eNB 104…the maximum number may be determined by the eNB 104 and may be included in the CSI-RS parameters transmitted to the UE 108 by the eNB 104) of sets of parameters, (see Para’s [0025] i.e., In various embodiments, the CoMP management module 340 of the eNB 104 may transmit channel state information (CSI) reference signal (RS) parameters to the UE 108 for individual transmission points of a CoMP Measurement Set (i.e., “sets of parameters”) including a plurality of transmission points, [0029], [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling (i.e., “first message”). The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters & [0034] i.e., In some embodiments, the CSI-RS parameters may be included in CoMP configuration parameters which may also include cell-specific parameters and/or a maximum number of transmission points (e.g., CSI-RS resources) for which CSI feedback will be reported, [0035-0038] i.e., The eNB 104 may assign an index to the individual transmission points for which the eNB 104 sends the CSI-RS parameters (i.e., “sets of parameters”)…transmission points included in the CoMP Measurement Set…In this case, the UE 108 may already have the CoMP configuration parameters for the CoMP measurement Set (i.e., “sets of parameters”). The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the transmission points included in the CoMP measurement set. In some embodiments, the transmission may be a MAC-CE transmission and/or an RRC transmission. The transmission may include the indexes of the individual transmission points (i.e., CSI-RS resources) included in the CoMP measurement Set (i.e., “sets of parameters”), [0039-0041] i.e., feedback based on CoMP configuration parameters for the transmission points of the CoMP measurement Set, [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0053] i.e., The parameters may be sent, for example, by RRC signaling, & [0057] i.e., RRC transmission).

each of the predetermined number of sets of parameters (see Para’s [0025], [0033-0034], & [0042]) comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS), (see Para’s [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters (i.e., “location”), zero-power CSI-RS configuration parameters (i.e., “location”)…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements, [0038] i.e., CSI-RS resources (i.e., “location”) included in the CoMP measurement set, & [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) (i.e., “location”) may be needed to enable correct decoding of PDSCH). 

Receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0047] i.e., DCI message sent to the UE on the PDCCH will be in a first subframe). 

see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE for individual transmission points, [0033] i.e., CSI-RS resource configuration parameters, [0042] i.e., predetermined maximum number & [0046-0048] i.e., In some embodiments, a CoMP cell indication field (CSIF) (i.e., “identifier”) may be used to notify the UE 108 of the one or more transmission points (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”)  that are scheduled for transmission to the UE 108. For example, the CSIF (i.e., “identifier”) may be included in a downlink control information (DCI) message sent to the UE on the PDCCH. The CSIF may use the same index configured for the CoMP Measurement Set to indicate which of the activated transmission points (e.g., cells and/or CSI-RS resources) (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”) are scheduled for transmission on the PDSCH).

And receiving data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH).

(Etemad suggests the zero-power CSI-RS configuration parameters are used for interference measurements by the UE for determining optimal transmission points of a CoMP set for the UE (see Para’s [0003], [0025], [0033], [0042] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the CoMP measurement sets which include CSI-RS configuration information  disclosed in Marinier in view of KOIVISTO to include zero-power CSI-RS configuration information of the CoMP measurement sets signaled to the UE as disclosed in Etemad because the motivation lies in Etemad that  zero-power CSI-RS configuration parameters are used for interference measurements performed by the UE for determining optimal transmission points of a CoMP set for the UE. 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE such as parameters of a respective zero-power CSI-RS configuration, (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, and further in view of Etemad does not disclose a DCI comprising an identifier indicating the first set of parameters. However the claim feature would be rendered obvious in view of Seo et al. US (2013/0279361).  

see Para’s [0080] i.e., an eNB may signal a CSI-RS location, periodicity, and the number of antenna ports, for each CSI-RS configuration information (i.e., “parameters”), [0112-0113] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH…To this end, a new field for signaling CSI-RS configuration information may be added to an existing DCI format & [0114] i.e., 2-bit field may be defined in the DCI format for indicating the CSI-RS configuration information). 

(Seo suggests dynamically signaling any CSI-RS configuration information which should be used during CSI reporting among CSI-RS configuration information RRC-signaled through a DCI format (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters for a zero-power CSI-RS configuration indicated to the UE for performing CSI feedback as disclosed in Marinier in view of KOIVISTO, and further in view of Etemad to be indicated using the identifier of the DCI disclosed in Seo who discloses signaling to a UE, a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including the CSI-RS location because the motivation lies in Seo for properly receiving specific CSI-RS configuration information by the UE for performing CSI reporting according to the corresponding CSI-RS configuration information indicated by the DCI.  
Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo does not disclose the claim feature of determining a first set of radio resources on the physical downlink shared channel (PDSCH) in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe and receiving data using the first set of radio resources on a PDSCH in the first subframe. However the claim feature would be rendered obvious in view of Nory et al. US (2014/0036747). 

Nory discloses determining a first set of radio resources on the physical downlink shared channel (PDSCH) in a first subframe based on the information on the location of a zero-power CSI-RS in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043] i.e., Another example of a downlink channel that can be carried in the sub-frame 400 is the PDSCH, [0045], & [0080] i.e., In one implementation, the signal from the network is a message that explicitly indicates parameters relevant for receiving PDSCH…For example, the parameters can include DMRS antenna ports based on which PDSCH is received in the second default transmission mode, and/or, information indicating zero power CSI-RS RE locations based on which the UE determines the REs (i.e., “first set of radio resources”) used for receiving the PDSCH).  

and receiving data using the first set of radio resources on a PDSCH in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043], [0045], & [0080])

(Nory suggests information indicating zero-power CSI-RS RE locations is used by the UE for determining the REs used for properly receiving the PDSCH (see Para [0080])).



Regarding Claim 24, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the apparatus of claim 23, wherein the DCI on the PDCCH is related to semi persistent scheduling (SPS) activation, (Marinier, see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of semi-persistent scheduling (SPS) activations and/or releases).  

Regarding Claim 26, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the apparatus of claim 23, wherein the DCI comprises two bits which indicate one of four sets of parameters, (Marinier, see Para’s [0115] & [0120] i.e., bitmap). 

Etemad, see Para [0042] i.e., predetermined maximum number) comprise a second set of parameters (see Para’s [0025] i.e., CSI-RS parameters to the UE 108 for individual transmission points of a CoMP measurement set including a plurality of transmission points will include a second set of parameters for another transmission point & [0033] i.e., CSI-RS parameters), the second set of parameters comprises information on another location of another zero-power CSI-RS (Etemad, see Para’s [0025] & [0033]) , and the location of the zero-power CSI-RS is different from the another location of the another zero-power CSI-RS, (Etemad, see Para’s [0025], [0027] i.e., different transmission points, & [0033] i.e., CSI-RS resource configuration parameters may include subframe offset…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements & [0046] i.e., the order of PDSCH mapping within PRB may be different for different cells) 

Regarding Claim 29, Marinier discloses a communication apparatus (see Fig. 1A, base station 114a) for a base station, the apparatus comprising: a circuitry (see Para’s [0023-0029] i.e., Each of the base stations 114,a 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a-102d to facilitate access to one or more communication networks & [0247] i.e., A processor in association with software may be used to implement a radio frequency transceiver for use in a base station) wherein the circuitry is configured to (see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling)
 
Cause the communication apparatus to transmit a first message (see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling) comprising a number of parameters to a user equipment, (see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of uplink (UL) grants and associated UL parameters, downlink (DL) assignments and associated (DL) parameters…any other associated parameters, and/or any combination of the above mentioned parameters & [0091] i.e., In an example, the set of antenna ports used for transmission of the E-PDCCH may be a function of another parameter such as the cell identity. A WTRU may perform a plurality of E-PDCCH reception attempts for a set of candidate antenna ports & [0092-0094] i.e., In an example, the transmitter/eNB may utilize, and the receiver/WTRU may determine, a set of one or more antenna ports that are associated with an E-PDCCH transmission. The number and/or identity of the antenna ports used for E-PDCCH transmission may depend on one or more parameters).   

The number of parameters comprising information on a location of a Channel State Information Reference Signal (CSI-RS), (see Para [0105] i.e., parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration, [0123] i.e., CSI-RS configuration for the WTRU & [0175])

Cause the communication apparatus to transmit Downlink Control Information (DCI) on a physical downlink control channel (PDCCH) to the UE in a first subframe, (see Fig. 4 & Para [0072] i.e., DCI formats used in the legacy PDCCH, [0177-0178] i.e., DCI format, [0184-0185], & [0200])

Cause the apparatus to transmit data using radio resources on a physical downlink shared channel (PDSCH) to the UE in the first subframe, (see Fig. 4 i.e., PDSCH region (i.e., “data”) of subframe & Para’s [0054] i.e., A WTRU may utilize received DM-RSs in order to receive its downlink PDSCH data & [0071] i.e., physical resource blocks (PRBs), [0129] i.e., subframes where such CSI-RS are transmitted, [0177], [0184-0185] i.e., the WTRU may attempt to decode the candidate E-PDCCH using at least one of an assumed DCI format & [0202] i.e., possible DCI formats assumed by the WTRU when attempting to decode the E-PDCCH…For example, the location of the E-PDCCH region may be dependent on the presence of certain signals such as CSI-RS & [0229] i.e., For example, the set of characteristics that may be determined in order to properly decode and receive the PDSCH may be location of the PDSCH candidate/region in the resource grid (e.g., frequency allocation and related information)).   



KOIVISTO discloses transmitting a first message comprising sets of parameters (see Fig. 2 i.e., steps S2-S3 Determine CoMP Measurement Sets (Non-Zero CSI-RS Configurations) (i.e., “sets of parameters”), [0085] & Para’s [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e., (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration & [0126] i.e., The UE receives from the eNB via higher layer signaling (RRC) (i.e., “first message”) multiple non-zero-power CSI-RS configurations). 

each of the sets of parameters (see Fig. 2 i.e., CoMP Measurement SETS S2) comprising information on a zero-power channel State Information Reference Signal (CSI-RS), (see Fig. 2 i.e., S3, CSI-RS CONFIGURATIONS/CoMP SCHEMES), (see Para [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e. (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration).

transmitting data using radio resources on a physical downlink shared channel (PDSCH), (see Para’s [0019] & [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations…DL transmission comprises data and control channels (such as the PDSCH or PDCCH)). 

KOIVISTO suggests based on the received CSI-RS configuration, the UE reports the best CoMP scheme to optimize system throughput (see Fig. 2, steps S10-S11 & Para’s [0070] & [0097] & [0101-0104] i.e., the system throughput can thus be optimized based on/using that reported value and CoMP scheme to which it pertains).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the higher layer RRC signaling including the PDCCH signaled to the UE for CSI-RS configuration as disclosed in Marinier to include the plurality of CoMP measurement sets signaled to the user using RRC as disclosed in KOIVISTO who discloses the UE receives and measures each CSI-RS respective CoMP set for reporting the CQI of a respective CoMP to the base station because the motivation lies in KOIVISTO that the system throughput can thus be optimized based on using the reported CQI value and best CoMP scheme to which it pertains.

The combination of Marinier in view of KOIVISTO does not disclose transmitting a first message comprising a predetermined number of sets of parameters to a UE, each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS); transmitting downlink 

Etemad discloses transmitting a first message (see Para [0033] i.e., RRC signaling) comprising a predetermined number (see Para’s [0034] & [0042] i.e., predetermined maximum number of transmission points within the CoMP Measurement Set for which the UE 108 reports the CSI-RS feedback to the eNB 104…the maximum number may be determined by the eNB 104 and may be included in the CSI-RS parameters transmitted to the UE 108 by the eNB 104) of sets of parameters, (see Para’s [0025] i.e., In various embodiments, the CoMP management module 340 of the eNB 104 may transmit channel state information (CSI) reference signal (RS) parameters to the UE 108 for individual transmission points of a CoMP Measurement Set (i.e., “sets of parameters”) including a plurality of transmission points, [0029], [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling (i.e., “first message”). The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters & [0034] i.e., In some embodiments, the CSI-RS parameters may be included in CoMP configuration parameters which may also include cell-specific parameters and/or a maximum number of transmission points (e.g., CSI-RS resources) for which CSI feedback will be reported, [0035-0038] i.e., The eNB 104 may assign an index to the individual transmission points for which the eNB 104 sends the CSI-RS parameters (i.e., “sets of parameters”)…transmission points included in the CoMP Measurement Set…In this case, the UE 108 may already have the CoMP configuration parameters for the CoMP measurement Set (i.e., “sets of parameters”). The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the transmission points included in the CoMP measurement set. In some embodiments, the transmission may be a MAC-CE transmission and/or an RRC transmission. The transmission may include the indexes of the individual transmission points (i.e., CSI-RS resources) included in the CoMP measurement Set (i.e., “sets of parameters”), [0039-0041] i.e., feedback based on CoMP configuration parameters for the transmission points of the CoMP measurement Set, [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0053] i.e., The parameters may be sent, for example, by RRC signaling, & [0057] i.e., RRC transmission).

each of the predetermined number of sets of parameters (see Para’s [0025], [0033-0034], & [0042]) comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS), (see Para’s [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters (i.e., “location”), zero-power CSI-RS configuration parameters (i.e., “location”)…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements, [0038] i.e., CSI-RS resources (i.e., “location”) included in the CoMP measurement set, & [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) (i.e., “location”) may be needed to enable correct decoding of PDSCH). 

transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) to the UE in a first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0047] i.e., DCI message sent to the UE on the PDCCH will be in a first subframe). 

indicating a first set of parameters among the predetermined number of sets of parameters; (see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE for individual transmission points, [0033] i.e., CSI-RS resource configuration parameters, [0042] i.e., predetermined maximum number & [0046-0048] i.e., In some embodiments, a CoMP cell indication field (CSIF) (i.e., “identifier”) may be used to notify the UE 108 of the one or more transmission points (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”)  that are scheduled for transmission to the UE 108. For example, the CSIF (i.e., “identifier”) may be included in a downlink control information (DCI) message sent to the UE on the PDCCH. The CSIF may use the same index configured for the CoMP Measurement Set to indicate which of the activated transmission points (e.g., cells and/or CSI-RS resources) (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”) are scheduled for transmission on the PDSCH).

And transmitting data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH).

(Etemad suggests the zero-power CSI-RS configuration parameters are used for interference measurements by the UE for determining optimal transmission points of a CoMP set for the UE (see Para’s [0003], [0025], [0033], [0042] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the CoMP measurement sets which include CSI-RS configuration information  disclosed in Marinier in view of KOIVISTO to include zero-power CSI-RS configuration information of the CoMP measurement sets signaled to the UE as disclosed in Etemad because the motivation lies in Etemad that  zero-power CSI-RS configuration parameters are used for interference measurements performed by the UE for determining optimal transmission points of a CoMP set for the UE. 

Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, and further in view of Etemad does not disclose a DCI comprising an identifier indicating the first set of parameters. However the claim feature would be rendered obvious in view of Seo et al. US (2013/0279361).  

Seo discloses a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including a CSI-RS location, (see Para’s [0080] i.e., an eNB may signal a CSI-RS location, periodicity, and the number of antenna ports, for each CSI-RS configuration information (i.e., “parameters”), [0112-0113] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH…To this end, a new field for signaling CSI-RS configuration information may be added to an existing DCI format & [0114] i.e., 2-bit field may be defined in the DCI format for indicating the CSI-RS configuration information). 

(Seo suggests dynamically signaling any CSI-RS configuration information which should be used during CSI reporting among CSI-RS configuration information RRC-signaled through a DCI format (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters for a zero-power CSI-RS configuration indicated to the UE for performing CSI feedback as disclosed in Marinier in view of KOIVISTO, and further in view of Etemad to be indicated using the identifier of the DCI disclosed in Seo who discloses signaling to a UE, a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including the CSI-RS location because the motivation lies in Seo for properly receiving specific CSI-RS configuration information by the UE for performing CSI reporting according to the corresponding CSI-RS configuration information indicated by the DCI.  

While the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo discloses wherein the first message (Etemad, see Para [0033] i.e., CSI-RS parameters via RRC signaling) and the DCI (Seo, see Para’s [0080] & [0112-0114] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH) are used for indicating the first set of parameters among the predetermined number of sets of parameters to the UE for allowing the UE to determine the location of the zero-power CSI-RS of the first set of parameters in a subframe (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo does not disclose the claim feature of determining a first set of radio resources on the physical downlink shared channel (PDSCH) in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe and transmitting data using the first set of radio resources on a PDSCH in the first subframe. However the claim feature would be rendered obvious in view of Nory et al. US (2014/0036747). 

Nory discloses determining a first set of radio resources on the physical downlink shared channel (PDSCH) in a first subframe based on the information on the location of a zero-power CSI-RS in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043] i.e., Another example of a downlink channel that can be carried in the sub-frame 400 is the PDSCH, [0045], & [0080] i.e., In one implementation, the signal from the network is a message that explicitly indicates parameters relevant for receiving PDSCH…For example, the parameters can include DMRS antenna ports based on which PDSCH is received in the second default transmission mode, and/or, information indicating zero power CSI-RS RE locations based on which the UE determines the REs (i.e., “first set of radio resources”) used for receiving the PDSCH).  

and transmitting data using the first set of radio resources on a PDSCH in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043], [0045], & [0080]

(Nory suggests information indicating zero-power CSI-RS RE locations is used by the UE for determining the REs used for properly receiving the PDSCH (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first message and the DCI used for indicating the first set of parameters among the predetermined number of sets of parameters indicated to the UE for allowing the UE to determine the location of the zero-power CSI-RS of the first set of parameters 

Regarding Claim 31, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the apparatus of claim 29, wherein the first set of parameters allows the UE to receive the data (KOIVISTO, see Para [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations) and the information, in the first set of parameters, on the location of the zero-power CSI-RS allows the UE to measure the channel conditions (Etemad, see Para’s [0033-0036]).  

Regarding Claim 37, Marinier discloses a user equipment (UE) (see Fig. 1A, WTRUs 102 & Para [0022]), comprising: circuitry (see Fig. 1B, 130, 132); (see Fig. 1B, Processor 118) (see Fig. 1B, 130, 132), wherein the circuitry (see Fig. 1B, Processor 118), is configured to: cause the UE to receive a first message (see Para [0091] i.e., An example of higher layer signaling that may be used to configure the WTRU for reception of the E-PDCCH may include RRC signaling) comprising a number of parameters, (see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of uplink (UL) grants and associated UL parameters, downlink (DL) assignments and associated (DL) parameters…any other associated parameters, and/or any combination of the above mentioned parameters & [0091] i.e., In an example, the set of antenna ports used for transmission of the E-PDCCH may be a function of another parameter such as the cell identity. A WTRU may perform a plurality of E-PDCCH reception attempts for a set of candidate antenna ports & [0092-0094] i.e., In an example, the transmitter/eNB may utilize, and the receiver/WTRU may determine, a set of one or more antenna ports that are associated with an E-PDCCH transmission. The number and/or identity of the antenna ports used for E-PDCCH transmission may depend on one or more parameters).   

The number of parameters comprising information on a location of a Channel State Information Reference Signal (CSI-RS), (see Para [0105] i.e., parameter(s) that may be linked to and/or may correspond to the CSI-RS configuration, [0123] i.e., CSI-RS configuration for the WTRU & [0175])

Cause the UE to receive Downlink Control Information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, (see Fig. 4 & Para [0072] i.e., DCI formats used in the legacy PDCCH, [0177-0178] i.e., DCI format, [0184-0185], & [0200])

see Fig. 4 i.e., PDSCH region (i.e., “data”) of subframe & Para’s [0054] i.e., A WTRU may utilize received DM-RSs in order to receive its downlink PDSCH data & [0071] i.e., physical resource blocks (PRBs) [0129] i.e., subframes where such CSI-RS are transmitted, [0177], [0184-0185] i.e., the WTRU may attempt to decode the candidate E-PDCCH using at least one of an assumed DCI format & [0202] i.e., possible DCI formats assumed by the WTRU when attempting to decode the E-PDCCH…For example, the location of the E-PDCCH region may be dependent on the presence of certain signals such as CSI-RS & [0229] i.e., For example, the set of characteristics that may be determined in order to properly decode and receive the PDSCH may be location of the PDSCH candidate/region in the resource grid (e.g., frequency allocation and related information)).   

Marinier does not disclose receiving a first message comprising sets of parameters; each of the sets of parameters comprising information on configuration of a zero-power Channel State Information Reference Signal (CSI-RS). However the limitations would be rendered obvious in view of KOIVISTO et al. US (2013/0114428).

KOIVISTO discloses receiving a first message comprising sets of parameters (see Fig. 2 i.e., steps S2-S3 Determine CoMP Measurement Sets (Non-Zero CSI-RS Configurations) (i.e., “sets of parameters”), [0085] & Para’s [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e., (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration & [0126] i.e., The UE receives from the eNB via higher layer signaling (RRC) (i.e., “first message”) multiple non-zero-power CSI-RS configurations). 

each of the sets of parameters (see Fig. 2 i.e., CoMP Measurement SETS S2) comprising information on a zero-power Channel State Information Reference Signal (CSI-RS) (see Fig. 2 i.e., S3, CSI-RS CONFIGURATIONS/CoMP SCHEMES), (see Para [0088] i.e., The eNB in a step S2 may use such report to determine (or select) the CoMP measurement sets (i.e. (non-zero power) CSI-RS configurations) to be informed to the UE…or zero power CSI-RS configuration)

receiving data using radio resources on a physical downlink shared channel (PDSCH), (see Para’s [0019] & [0085] i.e., The eNB transmits data in downlink DL to the UE in a coordinated multipoint transmission CoMP mode. The CoMP mode may comprise plural CoMP scenarios, or CoMP configurations, respectively, represented by respective CSI-RS resource configurations…DL transmission comprises data and control channels (such as the PDSCH or PDCCH)). 

KOIVISTO suggests based on the received CSI-RS configuration, the UE reports the best CoMP scheme to optimize system throughput (see Fig. 2, steps S10-S11 & Para’s [0070] & [0097] & [0101-0104] i.e., the system throughput can thus be optimized based on/using that reported value and CoMP scheme to which it pertains).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the higher layer RRC signaling including the PDCCH signaled to the UE for CSI-RS configuration as disclosed in Marinier to include the plurality of CoMP measurement sets signaled to the user using RRC as disclosed in KOIVISTO who discloses the UE receives and measures each CSI-RS respective CoMP set for reporting the CQI of a respective CoMP to the base station because the motivation lies in KOIVISTO that the system throughput can thus be optimized based on using the reported CQI value and best CoMP scheme to which it pertains.

The combination of Marinier in view of KOIVISTO does not disclose receiving a first message comprising a predetermined number of sets of parameters, each of the predetermined number of sets of parameters comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS); receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe, indicating a first set of parameters among the predetermined number of sets of parameters. However the claim features would be rendered obvious in view of Etemad et al. US (2013/0343317).

Etemad discloses receiving a first message (see Para [0033] i.e., RRC signaling) comprising a predetermined number (see Para’s [0034] & [0042] i.e., predetermined maximum number of transmission points within the CoMP Measurement Set for which the UE 108 reports the CSI-RS feedback to the eNB 104…the maximum number may be determined by the eNB 104 and may be included in the CSI-RS parameters transmitted to the UE 108 by the eNB 104) of sets of parameters, (see Para’s [0025] i.e., In various embodiments, the CoMP management module 340 of the eNB 104 may transmit channel state information (CSI) reference signal (RS) parameters to the UE 108 for individual transmission points of a CoMP Measurement Set (i.e., “sets of parameters”) including a plurality of transmission points, [0029], [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling (i.e., “first message”). The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters & [0034] i.e., In some embodiments, the CSI-RS parameters may be included in CoMP configuration parameters which may also include cell-specific parameters and/or a maximum number of transmission points (e.g., CSI-RS resources) for which CSI feedback will be reported, [0035-0038] i.e., The eNB 104 may assign an index to the individual transmission points for which the eNB 104 sends the CSI-RS parameters (i.e., “sets of parameters”)…transmission points included in the CoMP Measurement Set…In this case, the UE 108 may already have the CoMP configuration parameters for the CoMP measurement Set (i.e., “sets of parameters”). The eNB 104 may send a transmission to the UE 108 notifying the UE 108 of the transmission points included in the CoMP measurement set. In some embodiments, the transmission may be a MAC-CE transmission and/or an RRC transmission. The transmission may include the indexes of the individual transmission points (i.e., CSI-RS resources) included in the CoMP measurement Set (i.e., “sets of parameters”), [0039-0041] i.e., feedback based on CoMP configuration parameters for the transmission points of the CoMP measurement Set, [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0053] i.e., The parameters may be sent, for example, by RRC signaling, & [0057] i.e., RRC transmission).

each of the predetermined number of sets of parameters (see Para’s [0025], [0033-0034], & [0042]) comprising information on a location of a zero-power Channel State Information Reference Signal (CSI-RS), (see Para’s [0033] i.e., In various embodiments, the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters (i.e., “location”), zero-power CSI-RS configuration parameters (i.e., “location”)…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements, [0038] i.e., CSI-RS resources (i.e., “location”) included in the CoMP measurement set, & [0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) (i.e., “location”) may be needed to enable correct decoding of PDSCH). 

Receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) in a first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0046] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH, [0047] i.e., DCI message sent to the UE on the PDCCH will be in a first subframe). 

indicating a first set of parameters among the predetermined number of sets of parameters; (see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE for individual transmission points, [0033] i.e., CSI-RS resource configuration parameters, [0042] i.e., predetermined maximum number & [0046-0048] i.e., In some embodiments, a CoMP cell indication field (CSIF) (i.e., “identifier”) may be used to notify the UE 108 of the one or more transmission points (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”)  that are scheduled for transmission to the UE 108. For example, the CSIF (i.e., “identifier”) may be included in a downlink control information (DCI) message sent to the UE on the PDCCH. The CSIF may use the same index configured for the CoMP Measurement Set to indicate which of the activated transmission points (e.g., cells and/or CSI-RS resources) (i.e., includes “a first set of parameters among the predetermined number of sets of parameters”) are scheduled for transmission on the PDSCH).

And receiving data using radio resources on a physical downlink shared channel (PDSCH) in the first subframe (see Para’s [0033-0034] i.e., subframes include PDCCH and PDSCH & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH).

(Etemad suggests the zero-power CSI-RS configuration parameters are used for interference measurements by the UE for determining optimal transmission points of a CoMP set for the UE (see Para’s [0003], [0025], [0033], [0042] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the CoMP measurement sets which include CSI-RS configuration information  disclosed in Marinier in view of KOIVISTO to include zero-power CSI-RS configuration information of the CoMP measurement sets signaled to the UE as disclosed in Etemad because the motivation lies in Etemad that  zero-power CSI-RS configuration parameters are used for interference measurements performed by the UE for determining optimal transmission points of a CoMP set for the UE. 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE such as parameters of a respective zero-power CSI-RS configuration, (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the 

Seo discloses a DCI comprising an identifier indicating CSI-RS configuration information which includes parameters including a CSI-RS location, (see Para’s [0080] i.e., an eNB may signal a CSI-RS location, periodicity, and the number of antenna ports, for each CSI-RS configuration information (i.e., “parameters”), [0112-0113] i.e., CSI-RS configuration information may be dynamically signaled using a DCI formation transmitted through a PDCCH…To this end, a new field for signaling CSI-RS configuration information may be added to an existing DCI format & [0114] i.e., 2-bit field may be defined in the DCI format for indicating the CSI-RS configuration information). 

(Seo suggests dynamically signaling any CSI-RS configuration information which should be used during CSI reporting among CSI-RS configuration information RRC-signaled through a DCI format (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters for a zero-power CSI-RS configuration indicated to the UE for performing CSI feedback as disclosed in Marinier in view of KOIVISTO, and further in view of Etemad to be indicated using the identifier of the DCI disclosed in Seo who discloses signaling to a UE, a DCI comprising an identifier indicating CSI-RS 

While Etemad discloses a first set of parameters among the predetermined number of sets of parameters may be indicated to the UE for determining the location of the zero-power CSI-RS of the first set of parameters in a subframe (Etemad, see Para’s [0025] i.e., CSI-RS parameters transmitted to the UE 108 for individual transmission points of a CoMP Measurement Set including a plurality of transmission points, [0033] i.e., the CSI-RS parameters may be transmitted to the UE 108 via radio resource control (RRC) signaling. The CSI-RS parameters may include, for example, CSI-RS resource configuration parameters, zero-power CSI-RS configuration parameters…The CSI-RS resource configuration parameters may include for example…a periodicity, a subframe offset & [0042] i.e., CSI-RS feedback for CoMP measurement set), the combination of Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo does not disclose the claim feature of determining a first set of radio resources on the physical downlink shared channel (PDSCH) in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe and receiving data using the first set of radio resources on a PDSCH in the first subframe. However the claim feature would be rendered obvious in view of Nory et al. US (2014/0036747). 

see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043] i.e., Another example of a downlink channel that can be carried in the sub-frame 400 is the PDSCH, [0045], & [0080] i.e., In one implementation, the signal from the network is a message that explicitly indicates parameters relevant for receiving PDSCH…For example, the parameters can include DMRS antenna ports based on which PDSCH is received in the second default transmission mode, and/or, information indicating zero power CSI-RS RE locations based on which the UE determines the REs (i.e., “first set of radio resources”) used for receiving the PDSCH).  

and receiving data using the first set of radio resources on a PDSCH in the first subframe (see Para’s [0002] i.e., The PDCCH provides a device or UE with information that allows the device to, for example, process data that is downloaded/transmitted from the network over the PDSCH, [0023], [0041] i.e., DCI provides the UE with information necessary for proper reception and decoding of downlink data. DCI may include DL information such as scheduling assignments, including PDSCH resource indication, [0043], [0045], & [0080])

(Nory suggests information indicating zero-power CSI-RS RE locations is used by the UE for determining the REs used for properly receiving the PDSCH (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the first set of parameters among the predetermined number of sets of parameters indicated to the UE for determining the location of the zero-power CSI-RS of the first set of parameters in a subframe as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, and further in view of Seo to determine a first set of radio resources on a PDSCH in the first subframe based on the information on the location of the zero-power CSI-RS in the first subframe as disclosed in Nory because the motivation lies in Nory for properly receiving the PDSCH based on information indicating zero-power CSI-RS RE locations which is used by the UE for determining the REs used for properly receiving the PDSCH. 

Regarding Claim 38, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the UE of claim 37, wherein the DCI on the PDCCH is related to semi persistent scheduling (SPS) activation, (Marinier, see Para’s [0072] i.e., For example, the E-PDCCH may be used to send one or more of semi-persistent scheduling (SPS) activations and/or releases).  

Regarding Claim 39, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the UE of claim 37, Marinier, see Para’s [0072] i.e., The information described herein may be structured according to existing DCI formats (i.e., DCI format 2D) used in the legacy PDCCH & [0177] i.e., DCI formats and/or others)

Regarding Claim 40, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the UE of claim 37, wherein the DCI comprises two bits which indicate one of four sets of parameters, (Marinier, see Para’s [0115] & [0120] i.e., bitmap). 

Regarding Claim 41, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the UE of claim 37, wherein the predetermined number of sets of parameters (Etemad, see Para [0042] i.e., predetermined maximum number) comprise a second set of parameters (see Para’s [0025] i.e., CSI-RS parameters to the UE 108 for individual transmission points of a CoMP measurement set including a plurality of transmission points will include a second set of parameters for another transmission point & [0033] i.e., CSI-RS parameters), the second set of parameters comprises information on another location of another zero-power CSI-RS (Etemad, see Para’s [0025] & [0033]) , and the location of the zero-power CSI-RS is different from the another location of the another zero-power CSI-RS, (Etemad, see Para’s [0025], [0027] i.e., different transmission points, & [0033] i.e., CSI-RS resource configuration parameters may include subframe offset…The zero-power CSI-RS configuration parameters may include conventional zero-power CSI-RS configuration parameters and/or zero-power CSI-RS configuration parameters for interference measurements & [0046] i.e., the order of PDSCH mapping within PRB may be different for different cells) 

Regarding Claim 44, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 1, wherein the data on the PDSCH is received based on the information on the location of the zero-power CSI-RS, (Etemad, see Para [0033] i.e., Zero power CSI-RS configuration parameters & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH)  

Regarding Claim 45, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 19, wherein the data on the PDSCH is transmitted based on the information on the location of the zero-power CSI-RS, (Etemad, see Para [0033] i.e., Zero power CSI-RS configuration parameters & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH)  

Regarding Claim 46, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the apparatus of claim 23, wherein the data on the PDSCH is received based on the information on the Etemad, see Para [0033] i.e., Zero power CSI-RS configuration parameters & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH)  
 
Regarding Claim 47, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the apparatus of claim 29, wherein the data on the PDSCH is transmitted based on the information on the location of the zero-power CSI-RS. (Etemad, see Para [0033] i.e., Zero power CSI-RS configuration parameters & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH)  

Regarding Claim 48, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the UE of claim 37, wherein the data on the PDSCH is received based on the information on the location of the zero-power CSI-RS, (Etemad, see Para [0033] i.e., Zero power CSI-RS configuration parameters & [0045-0047] i.e., explicit signaling of the transmitting cell(s) and/or CSI-RS resource(s) may be needed to enable correct decoding of PDSCH)  

4.	Claims 3 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier et al. US (2013/0039284) in view of KOIVISTO et al. US (2013/0114428), further in view of Etemad et al. US (2013/0343317), further in view of , as applied to claims 1 and 23 above, and further in view of Zhang et al. USP (8,842,622).

Regarding Claim 3, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 1, but does not disclose wherein the DCI corresponds to a downlink control information (DCI) format 2D. However the limitation would be rendered obvious in view of Zhang et al. USP (8,842,622).

Zhang discloses wherein control information corresponds to a downlink control information (DCI) format 2D used to supporting a CoMP scheme (see Col. 23 lines 24-45 & Col. 24 lines 1-5 i.e., In another example, another DCI format (sometimes referred to herein as DCI format 2D) may be sued to support closed-loop precoding JT CoMP & Table 6).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the DCI used by the UE for decoding the PDSCH as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory to correspond to a downlink control information (DCI) format 2D as disclosed in Zhang for purposes of the UE supporting a CoMP transmission scheme. 

Regarding Claim 25, the combination of Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory discloses the method of claim 

Zhang discloses wherein control information corresponds to a downlink control information (DCI) format 2D used to supporting a CoMP scheme (see Col. 23 lines 24-45 & Col. 24 lines 1-5 i.e., In another example, another DCI format (sometimes referred to herein as DCI format 2D) may be sued to support closed-loop precoding JT CoMP & Table 6).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the DCI used by the UE for decoding the PDSCH as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory to correspond to a downlink control information (DCI) format 2D as disclosed in Zhang for purposes of the UE supporting a CoMP transmission scheme. 

5.	Claims 6, 22, 28, 32, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier et al. US (2013/0039284) in view of KOIVISTO et al. US (2013/0114428), further in view of Etemad et al. US (2013/0343317), further in view of Seo et al. US (2013/0279361), and further in view of Nory et al. US (2014/0036747) as applied to claims 1 19, 23, and 37 above, and further in view of Kang US (2013/0301467).

Etemad, see Para [0042]), but does not disclose wherein each of the predetermined number of sets of parameters comprise information on a starting Orthogonal Frequency Division Multiplexing (OFDM) symbol. However the limitation would be rendered obvious in view of Kang US (2013/0301467). 

Kang discloses wherein each of a number of sets parameters comprise information on a starting Orthogonal Frequency Division Multiplexing (OFDM) symbol (see Para’s [0013] i.e., configuration number may indicate a location in a subframe of a resource element (i.e., includes a “starting OFDM symbol”) to which the CSI-RS is mapped, [0059] i.e., OFDM symbols in FDD and TDD radio frame & [0138]).

(Kang suggests the CSI-RS is used for measuring a channel state between the at least one node and the base station (see Para [0012])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for each of the predetermined number of sets parameters for CSI-RS configuration as disclosed in Marinier in view of KOIVISTO, further in view of Etemad, further in view of Seo, and further in view of Nory to each comprise information on a starting Orthogonal Frequency Division Multiplexing (OFDM) symbol included in the CSI-RS configurations disclosed in Kang because the motivation lies in Kang for using the CSI-RS configuration 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461